
	
		II
		111th CONGRESS
		1st Session
		S. 1282
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Mr. Brownback (for
			 himself, Mr. Alexander,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Graham, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johanns, Mr. Kyl, Mr.
			 Martinez, Mr. McCain,
			 Mr. Risch, Mr.
			 Thune, Mr. Vitter, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a Commission on Congressional Budgetary
		  Accountability and Review of Federal Agencies.
	
	
		1.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means—
				(A)an Executive
			 agency, as defined under section 105 of title 5, United States Code; and
				(B)the Executive
			 Office of the President.
				(2)Calendar
			 dayThe term calendar day means a calendar day other
			 than one on which either House is not in session because of an adjournment of
			 more than 3 days to a date certain.
			(3)Commission
			 billThe term Commission bill means only a bill
			 which is introduced as provided under section 6, and contains the proposed
			 legislation included in the report submitted to Congress under section 3(b)(1),
			 without modification.
			(4)ProgramThe
			 term program means any activity or function of an agency.
			2.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established the Commission on Congressional Budgetary Accountability and
			 Review of Federal Agencies (referred to in this Act as the
			 Commission).
			(b)Membership
				(1)In
			 generalThe Commission shall consist of 7 members, of which, not
			 later than 30 days after the date of enactment of this Act—
					(A)1 shall be
			 appointed by the President;
					(B)1 shall be
			 appointed by the majority leader of the Senate;
					(C)1 shall be
			 appointed by the President pro tempore of the Senate;
					(D)1 shall be
			 appointed by the minority leader of the Senate;
					(E)1 shall be
			 appointed by the Speaker of the House of Representatives;
					(F)1 shall be
			 appointed by the majority leader of the House of Representatives; and
					(G)1 shall be
			 appointed by the minority leader of the House of Representatives.
					(2)CochairpersonsThe
			 President shall designate 2 Cochairpersons from among the members of the
			 Commission. The Cochairpersons may not be affiliated with the same political
			 party.
				(c)DateMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
			(d)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(e)Meetings
				(1)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
				(2)Subsequent
			 meetingsThe Commission shall meet at the call of the
			 Cochairpersons or a majority of its members.
				(f)QuorumFour
			 members of the Commission shall constitute a quorum for purposes of voting, but
			 a quorum is not required for members to meet and hold hearings.
			3.Duties of the
			 Commission
			(a)Systematic
			 Assessment of Programs by the Commission
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commission shall establish a systematic method for assessing the
			 effectiveness and accountability of agency programs in accordance with
			 paragraph (2) and divide the programs into 4 approximately equal budgetary
			 parts based on the size of the budget and number of personnel of the agency
			 program.
				(2)Method
			 objectivesThe method established under paragraph (1)
			 shall—
					(A)recognize
			 different types of Federal programs;
					(B)assess programs
			 based on the achievement of performance goals (as defined under section
			 1115(g)(4) of title 31, United States Code);
					(C)assess programs
			 based in part on the adequacy of the program’s performance measures, financial
			 management, and other factors;
					(D)assess programs
			 based in part on whether the program has fulfilled the legislative intent
			 surrounding the creation of the program, taking into account any change in
			 legislative intent during the program’s existence; and
					(E)assess programs
			 based in part on collaborative analysis, with the program or agency, of program
			 policy and goals which may not fit into easily measurable performance
			 goals.
					(b)Evaluation,
			 plan, and legislation
				(1)In
			 generalThe Commission shall—
					(A)evaluate all
			 agencies and programs within those agencies in each unit identified in the
			 systemic assessment under subsection (a) (1 each year over the next 4 years),
			 using the criteria under paragraph (3); and
					(B)submit to
			 Congress each of the next 4 years beginning January 1, 2011, with respect to
			 each evaluation under subparagraph (A)—
						(i)a
			 plan with recommendations of the agencies and programs that should be realigned
			 or eliminated within each part; and
						(ii)proposed
			 legislation to implement the plan described under clause (i).
						(2)Relocation of
			 federal employeesThe proposed legislation under paragraph (1)
			 shall provide that if the position of an employee of an agency is eliminated as
			 a result of the implementation of the plan under paragraph (1)(A), the affected
			 agency shall make reasonable efforts to relocate such employee to another
			 position within the agency or within another Federal agency.
				(3)Criteria
					(A)DuplicativeIf
			 2 or more agencies or programs are performing the same essential function and
			 the function can be consolidated or streamlined into a single agency or
			 program, the Commission shall recommend that the agencies or programs be
			 realigned.
					(B)Wasteful or
			 inefficientThe Commission may recommend the realignment or
			 elimination of any agency or program that has wasted Federal funds by—
						(i)egregious
			 spending;
						(ii)mismanagement of
			 resources and personnel; or
						(iii)use of such
			 funds for personal benefit or the benefit of a special interest group.
						(C)Outdated,
			 irrelevant, or failedThe Commission shall recommend the
			 elimination of any agency or program that—
						(i)has
			 completed its intended purpose;
						(ii)has become
			 irrelevant; or
						(iii)has failed to
			 meet its objectives.
						4.Powers of the
			 Commission
			(a)HearingsSubject
			 to subsection (d), the Cochairpersons of the Commission may, for the purpose of
			 carrying out this Act—
				(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as the Chairperson of the Commission
			 considers advisable;
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses as the
			 Chairperson of the Commission considers advisable; and
				(3)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials relating
			 to any matter under investigation by the Commission.
				(b)Subpoenas
				(1)Issuance
					(A)In
			 generalA subpoena may be issued under this section only
			 by—
						(i)the
			 agreement of the Cochairpersons; or
						(ii)the affirmative
			 vote of 4 members of the Commission.
						(B)SignatureSubpoenas
			 issued under this section may be issued under the signature of both
			 Cochairpersons of the Commission and may be served by any person designated by
			 the Cochairpersons or by a member designated by a majority of the
			 Commission.
					(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under this section,
			 the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(c)Technical
			 AssistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
			(d)Information
				(1)In
			 generalThe Commission shall have reasonable access to budgetary,
			 performance or programmatic materials, resources, statistical data, and other
			 information the Commission determines to be necessary to carry out its duties
			 from the Congressional Budget Office, and other agencies and representatives of
			 the executive and legislative branches of the Federal Government. The
			 Cochairpersons shall make requests for such access in writing when
			 necessary.
				(2)Receipt,
			 handling, storage, and dissemination of informationInformation
			 shall only be received, handled, stored, and disseminated by members of the
			 Commission and its staff consistent with all applicable statutes, regulations,
			 and Executive orders.
				(3)Limitation of
			 access to personal tax informationInformation requested,
			 subpoenaed, or otherwise accessed under this Act shall not include tax data
			 from the United States Internal Revenue Service, the release of which would
			 otherwise be in violation of law.
				(e)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			5.Commission
			 personnel matters
			(a)Compensation of
			 Members
				(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Federal Government
			 shall not be compensated.
				(2)Federal
			 officers or employeesAll members of the Commission who are
			 officers or employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of the
			 United States.
				(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalWith the approval of the majority of the Commission, the
			 Cochairpersons of the Commission may, appoint an executive director and such
			 other additional personnel as may be necessary to enable the Commission to
			 perform its duties.
				(2)CompensationUpon
			 the approval of the Cochairpersons, the executive director may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General Schedule
			 under section 5332 of such title.
				(3)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A,
			 89B, and 90 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement from the Commission, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
			(e)Procurement of
			 Temporary and Intermittent ServicesWith the approval of the
			 majority of the Commission, the Chairperson of the Commission may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
			6.Expedited
			 Consideration of reform proposals
			(a)Introduction
			 and Committee Consideration
				(1)IntroductionThe
			 Commission bill language provisions submitted pursuant to section 3(b)(1) shall
			 be introduced in the Senate by the majority leader, or the majority leader’s
			 designee, and in the House of Representatives, by the Speaker, or the Speaker’s
			 designee. Upon such introduction, the Commission bill shall be referred to the
			 appropriate committees of Congress under paragraph (2). If the Commission bill
			 is not introduced in accordance with the preceding sentence, then any member of
			 Congress may introduce the Commission bill in their respective House of
			 Congress beginning on the date that is the 5th calendar day that such House is
			 in session following the date of the submission of such aggregate legislative
			 language provisions.
				(2)Committee
			 consideration
					(A)ReferralA
			 Commission bill introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate, any appropriate committee
			 of jurisdiction in the House of Representatives, the Committee on the Budget of
			 the Senate and the Committee on the Budget of the House of Representatives. A
			 committee to which a Commission bill is referred under this paragraph may
			 review and comment on such bill, may report such bill to the respective House,
			 and may not amend such bill.
					(B)ReportingNot
			 later than 30 calendar days after the introduction of the Commission bill, each
			 Committee of Congress to which the Commission bill was referred shall report
			 the bill.
					(C)Discharge of
			 committeeIf a committee to which is referred a Commission bill
			 has not reported such Commission bill at the end of 30 calendar days after its
			 introduction or at the end of the first day after there has been reported to
			 the House involved a Commission bill, whichever is earlier, such committee
			 shall be deemed to be discharged from further consideration of such Commission
			 bill, and such Commission bill shall be placed on the appropriate calendar of
			 the House involved.
					(b)Expedited
			 Procedure
				(1)Consideration
					(A)In
			 generalNot later than 5 calendar days after the date on which a
			 committee has reported a Commission bill or been discharged from consideration
			 of a Commission bill, the majority leader of the Senate, or the majority
			 leader’s designee, or the Speaker of the House of Representatives, or the
			 Speaker’s designee, shall move to proceed to the consideration of the
			 Commission bill. It shall also be in order for any member of the Senate or the
			 House of Representatives, respectively, to move to proceed to the consideration
			 of the Commission bill at any time after the conclusion of such 5-day
			 period.
					(B)Motion to
			 proceedA motion to proceed to the consideration of a Commission
			 bill is highly privileged in the House of Representatives and is privileged in
			 the Senate and is not debatable. The motion is not subject to amendment or to a
			 motion to postpone consideration of the Commission bill. If the motion to
			 proceed is agreed to, the Senate or the House of Representatives, as the case
			 may be, shall immediately proceed to consideration of the Commission bill
			 without intervening motion, order, or other business, and the Commission bill
			 shall remain the unfinished business of the Senate or the House of
			 Representatives, as the case may be, until disposed of.
					(C)Limited
			 debateDebate on the Commission bill and on all debatable motions
			 and appeals in connection therewith shall be limited to not more than 10 hours,
			 which shall be divided equally between those favoring and those opposing the
			 Commission bill. A motion further to limit debate on the Commission bill is in
			 order and is not debatable. All time used for consideration of the Commission
			 bill, including time used for quorum calls (except quorum calls immediately
			 preceding a vote) and voting, shall come from the 10 hours of debate.
					(D)AmendmentsNo
			 amendment to the Commission bill shall be in order in the Senate and the House
			 of Representatives.
					(E)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 Commission bill, the vote on final passage of the Commission bill shall
			 occur.
					(F)Other motions
			 not in orderA motion to postpone consideration of the Commission
			 bill, a motion to proceed to the consideration of other business, or a motion
			 to recommit the Commission bill is not in order. A motion to reconsider the
			 vote by which the Commission bill is agreed to or not agreed to is not in
			 order.
					(2)Consideration
			 by other houseIf, before the passage by one House of the
			 Commission bill that was introduced in such House, such House receives from the
			 other House a Commission bill as passed by such other House—
					(A)the Commission
			 bill of the other House shall not be referred to a committee and may only be
			 considered for final passage in the House that receives it under subparagraph
			 (C);
					(B)the procedure in
			 the House in receipt of the Commission bill of the other House, shall be the
			 same as if no Commission bill had been received from the other House;
			 and
					(C)notwithstanding
			 subparagraph (B), the vote on final passage shall be on the Commission bill of
			 the other House.
					(3)Upon disposition
			 of a Commission bill that is received by one House from the other House, it
			 shall no longer be in order to consider the Commission bill that was introduced
			 in the receiving House.
				(c)Rules of the
			 Senate and the House of RepresentativesThis section is
			 enacted—
				(1)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, and is deemed to be part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of a Commission bill, and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				7.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 final evaluation and plan report under section 3.
		8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for carrying out
			 this Act for each of the fiscal years 2010 through 2014.
		
